***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                              L. L. v. M. B.*
                               (AC 45141)
                       Alvord, Seeley and Sheldon, Js.

                                    Syllabus

The plaintiff appealed from the judgment of the trial court dismissing her
    application filed pursuant to statute (§ 46b-15) on behalf of her minor
    daughter for a domestic violence restraining order against the defendant.
    At the time of the hearing on the application, the parties were seniors
    attending the same high school. Evidence submitted at the hearing
    showed that the parties last dated for a short period when they were
    sophomores, two years prior. In dismissing the plaintiff’s application,
    the court found that the relationship between the parties did not meet
    the requirement for relief from abuse in accordance with § 46b-15 (a),
    which requires that the applicant be a family or household member as
    defined in the applicable statute (§ 46b-38a (2)). The court concluded
    that the relationship between the parties did satisfy the requirement of
    § 46b-38a (2) (F), namely, ‘‘persons in, or who have recently been in, a
    dating relationship.’’ On the plaintiff’s appeal to this court, held:
1. The defendant could not prevail on his claim that the plaintiff’s appeal
    should have been dismissed as moot because practical relief could not
    be afforded to the plaintiff: this court concluded that, if it were to
    determine that the trial court improperly determined that the plaintiff
    did not satisfy the statutory requirement of being a family or household
    member, relief in the form of a new hearing would be available to the
    plaintiff, which was sufficient to demonstrate that a successful appeal
    would benefit her; moreover, the defendant’s proposed grounds for a
    determination of mootness, that the parties would no longer be in the
    same school by the time the appeal was heard and that the events that
    led to the filing of the application would be so remote in time that there
    would be no continuing threat of present physical pain or injury, instead
    reflected arguments as to the merits of what would be decided at a
    potential new hearing, the outcome of which was undetermined.
2. The trial court did not abuse its discretion in concluding, based on the
    facts presented, that the plaintiff did not meet the definition of a family
    or household member as required for relief under § 46b-15, as the parties
    did not have a recent dating relationship: the court held a full evidentiary
    hearing on the application, during which both parties testified and had
    the opportunity to proffer evidence, the court found that the parties
    last had dated for a short period when the parties, now seniors, were
    sophomores, and that such dating had ceased almost two years prior
    to the filing of the application, and the plaintiff did not direct this court’s
    attention to any factual findings of the trial court or any evidence in
    the record that would suggest that the court could not have reasonably
    concluded as it did based on the facts presented; moreover, the term
    ‘‘recently’’ as set forth in § 46b-38a (2) (F) was interpreted in conformity
    with commonly approved definitions of the term, and this court was
    satisfied that the plain meaning of the statute did not yield an unworkable
    or absurd result, such that the plaintiff’s asserted considerations under
    the guise of absurd results were instead more appropriately considera-
    tions of broader public policy that typically follow a determination of
    textual ambiguity; furthermore, the trial court’s determination that the
    plaintiff’s daughter did not fall within the definition of a family or house-
    hold member did not implicate the subject matter jurisdiction of the
    court, and, accordingly, the court should have denied rather than dis-
    missed the application.
        Argued October 27—officially released November 29, 2022

                              Procedural History

  Application for a domestic violence restraining order,
brought to the Superior Court in the judicial district of
Stamford-Norwalk, where the court, McLaughlin, J.,
rendered judgment dismissing the application, from
which the plaintiff appealed to this court. Improper
form of judgment; reversed; judgment directed.
  Alexander J. Cuda, for the appellant (plaintiff).
  Philip Russell, with whom, on the brief, was Cather-
ine Keenan, for the appellee (defendant).
                          Opinion

  ALVORD, J. The plaintiff, L. L., on behalf of her minor
daughter, N. R.,1 appeals from the judgment of the trial
court dismissing her application for a domestic violence
restraining order pursuant to General Statutes (Rev. to
2021) § 46b-15, as amended by Public Acts 2021, No.
21-78.2 On appeal, the plaintiff claims that the trial court
improperly dismissed her application on the basis that
she was not eligible for relief because she did not fall
within the definition of ‘‘[f]amily or household member’’
as set forth in General Statutes § 46b-38a (2).3 We reject
the plaintiff’s claim that the court improperly deter-
mined that she did not fall within the definition of family
or household member but conclude that the form of
the judgment is improper and, therefore, remand this
case with direction to deny the plaintiff’s application.
   The following facts and procedural background are
relevant to the plaintiff’s claim. On October 1, 2021,
the plaintiff filed an application for relief from abuse
pursuant to § 46b-15, seeking a restraining order against
the defendant, M. B. On that same day, the court, Kowal-
ski, J., issued an ex parte restraining order against the
defendant and scheduled a hearing for October 14, 2021.
On October 14, the parties appeared before the court,
McLaughlin, J., and jointly requested that the matter
be continued on the grounds that a motion to seal the
courtroom had been filed and the parties were awaiting
documents that had been subpoenaed. The court con-
tinued the matter until October 28, 2021, and ordered,
without objection by the defendant’s counsel, that the
restraining order remain in place until that date.
  The hearing on the restraining order application was
held over two dates, October 28 and November 12, 2021.
The court heard the testimony of the plaintiff and the
defendant, who were seniors attending the same high
school. The court also heard the testimony of Kristina
Colmenares, the assistant principal of the high school;
the plaintiff’s mother; and a mutual friend of the parties,
who was called by the defendant. The parties also
entered exhibits into evidence.
   At the conclusion of the hearing, the court stated in
relevant part: ‘‘The court found this case very troubling,
but I note that the question before me is a limited one,
which is under [§] 46b-15 of our statutes, whether or
not, as we sit here together [the plaintiff] has been
subjected to a continuous threat of present physical
pain or injury, stalking or a pattern of threatening from
[the defendant]. If [the defendant] satisfies the defini-
tion of family or household member. Family or house-
hold member, under our laws, the relevant part, is per-
sons who have recently been in a dating relationship.
                           ***
  ‘‘Here, the evidence to the court establishes that, at
best, these parties had a dating relationship in 2019,
when they were sophomores. Prior to that point in time,
was when they were in eighth grade.
  ‘‘So, from the court and the evidence, the court finds
that the parties do not satisfy the family or household
member portion of the statute, which requires a recent
dating relationship.’’
   On November 15, 2021, the court issued a written
order dismissing the plaintiff’s application. The order
stated: ‘‘Based on a preponderance of the credible evi-
dence, the parties last dated for a short period in 2019.
Thereafter, the parties interacted socially but were not
dating. [Section] 46b-15 provides for the filing of an
application for relief from abuse under specific circum-
stances. The statute, in relevant part, requires the par-
ties to be in an existing dating relationship or to have
recently been in a dating relationship. General Statutes
§ 46b-38a (2) (F). Here, the relationship between the
parties does not satisfy the requirement for relief from
abuse in accordance with . . . § 46b-15 (a) because
it ended almost two years prior to the filing of the
application for relief from abuse. As such, this matter
is dismissed.’’ This appeal followed.
   Before addressing the merits of the plaintiff’s appeal,
we turn to the defendant’s contention that the appeal
should be dismissed as moot. First, he represents that
‘‘the events immediately preceding the plaintiff’s filing
of the application . . . occurred on a school bus and
in school.’’ Because the parties were seniors in high
school for the 2021-2022 academic year, he contends
that, ‘‘[b]y the time this appeal is heard, the parties will
no longer be in the same school and no practical relief
will be available.’’ Second, he argues that ‘‘by the time
this appeal is heard, the events leading up to the filing
of the application . . . will be remote in time and there
is no evidence of a continuing threat of present physical
pain or physical injury. Thus, [the] plaintiff cannot be
said to have been subjected to a continuous threat of
present physical pain or physical injury by the defen-
dant, as required by § 46b-15 (a).’’ We disagree with the
defendant.
   ‘‘Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
[this] court’s subject matter jurisdiction . . . .’’ (Inter-
nal quotation marks omitted.) Putman v. Kennedy, 279
Conn. 162, 168, 900 A.2d 1256 (2006). ‘‘[A]n actual con-
troversy must exist not only at the time the appeal is
taken, but also throughout the pendency of the appeal.
. . . When, during the pendency of an appeal, events
have occurred that preclude an appellate court from
granting any practical relief through its disposition of
the merits, a case has become moot. . . . In determin-
ing mootness, the dispositive question is whether a suc-
cessful appeal would benefit the plaintiff or defendant
in any way.’’ (Citation omitted; internal quotation marks
omitted.) Wendy V. v. Santiago, 319 Conn. 540, 544–45,
125 A.3d 983 (2015).
   Applying this standard, we determine that the present
appeal is not moot because practical relief can be
afforded to the plaintiff. The question presented by the
plaintiff’s appeal is whether the court properly deter-
mined that she was not eligible to obtain a domestic
violence restraining order because she did not fall
within the definition of ‘‘[f]amily or household member’’
as set forth in § 46b-38a (2). Were this court to deter-
mine that the trial court improperly determined that
she did not satisfy that statutory requirement, relief in
the form of a new hearing4 would be available to the
plaintiff. That potential relief is sufficient to demon-
strate that a successful appeal would benefit the plain-
tiff. The defendant’s two proposed grounds for a deter-
mination of mootness do not implicate mootness but
instead reflect arguments as to the merits of what would
be decided at the potential new hearing, the outcome
of which is undetermined. Because this court could
grant practical relief to the plaintiff, we conclude that
her appeal is not moot.
   Our conclusion that the present appeal is not moot
is supported by our Supreme Court’s decision in Wendy
V. v. Santiago, supra, 319 Conn. 540. In that case, the
plaintiff filed an ex parte restraining order application,
and the court denied the application as well as the
plaintiff’s request for a full hearing on the application.
Id., 542–43. The plaintiff appealed and requested as
relief a hearing on her application. Id., 543. While her
appeal was pending, the trial court held a hearing on
her original application, and a second application she
had filed, and then denied the applications. Id., 544. On
appeal, our Supreme Court concluded that the fact that
the trial court had held a hearing on the plaintiff’s appli-
cations had rendered the plaintiff’s appeals moot. Id.
   Our Supreme Court then turned to the ‘‘capable of
repetition, yet evading review’’ exception to the moot-
ness doctrine. Id., 545. The first requirement to qualify
under the exception is that ‘‘the challenged action, or
the effect of the challenged action, by its very nature
must be of a limited duration so that there is a strong
likelihood that the substantial majority of cases raising
a question about its validity will become moot before
appellate litigation can be concluded.’’ (Internal quota-
tion marks omitted.) Id. Our Supreme Court determined
that the plaintiff’s case failed to meet the first prong,
explaining that ‘‘[t]he effect of the challenged action,
namely, the denial of a hearing after an application
under § 46b-15, is not, by its very nature, of limited
duration. Rather, the effects of a denied hearing gener-
ally will persist indefinitely. Therefore, in cases in
which a hearing is denied, the case would not become
moot before appellate litigation that ensues can be con-
cluded. Anomalously, this case became moot only
because the trial court ultimately did provide the hear-
ing that the plaintiff had requested.’’ (Emphasis in origi-
nal; footnote omitted.) Id., 546–47. In a footnote, the
court rejected the plaintiff’s contention that the effect
of the denial of a hearing is of limited duration,
explaining that, ‘‘[u]nlike the effect of an order granting
a restraining order, however, which generally expires
after one year, the effect of the denial of such an order
continues indefinitely.’’ Id., 547 n.7.
   Although the relevant analysis in Wendy V. pertained
to the ‘‘capable of repetition, yet evading review’’ excep-
tion, and the case uniquely involved the denial of a
hearing, the discussion contained therein further sup-
ports our conclusion that the present appeal is not
moot. Our Supreme Court recognized that in cases in
which a hearing is denied, the case would not become
moot before appellate litigation could be concluded and
further recognized that the effect of the denial of an
application is not of limited duration. Id. The guidance
from Wendy V., although pertaining to the denial of a
hearing and not the denial of an application after a
hearing, is instructive in our analysis with respect to
mootness.
  Having concluded that this appeal is not moot, we
turn to the plaintiff’s claim that the trial court improp-
erly dismissed her application on the basis that she was
not eligible for relief because she did not fall within
the definition of ‘‘[f]amily or household member’’ as set
forth in § 46b-38a (2). Specifically, she contends that
she and the defendant are included within the category
of ‘‘persons . . . who have recently been in, a dating
relationship.’’ General Statutes § 46b-38a (2) (F). The
defendant responds, inter alia, that ‘‘[t]he trial court
reasonably concluded, based on the facts presented,
that the parties did not have a recent dating relation-
ship.’’ We agree with the defendant.
   We first set forth our standard of review. ‘‘[T]he stan-
dard of review in family matters is well settled. An
appellate court will not disturb a trial court’s orders in
domestic relations cases unless the court has abused
its discretion or it is found that it could not reasonably
conclude as it did, based on the facts presented. . . .
In determining whether a trial court has abused its
broad discretion in domestic relations matters, we
allow every reasonable presumption in favor of the
correctness of its action. . . . Appellate review of a
trial court’s findings of fact is governed by the clearly
erroneous standard of review. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed. . . . Our deferen-
tial standard of review, however, does not extend to
the court’s interpretation of and application of the law
to the facts. It is axiomatic that a matter of law is
entitled to plenary review on appeal. . . .
   ‘‘To the extent that the defendant’s claims raise issues
of statutory interpretation, we note that [i]ssues of stat-
utory construction raise questions of law, over which
we exercise plenary review. . . . When construing a
statute, [o]ur fundamental objective is to ascertain and
give effect to the apparent intent of the legislature. . . .
In other words, we seek to determine, in a reasoned
manner, the meaning of the statutory language as
applied to the facts of [the] case, including the question
of whether the language actually does apply. . . . Gen-
eral Statutes § 1-2z directs this court to first consider
the text of the statute and its relationship to other
statutes to determine its meaning. If, after such consid-
eration, the meaning is plain and unambiguous and does
not yield absurd or unworkable results, we shall not
consider extratextual evidence of the meaning of the
statute. . . . Only if we determine that the statute is not
plain and unambiguous or yields absurd or unworkable
results may we consider extratextual evidence of its
meaning such as the legislative history and circum-
stances surrounding its enactment . . . the legislative
policy it was designed to implement . . . its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . . The
test to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation. . . . We presume that the legisla-
ture did not intend to enact meaningless provisions.
. . . [S]tatutes must be construed, if possible, such that
no clause, sentence or word shall be superfluous, void
or insignificant . . . .
   ‘‘Furthermore, [i]n the construction of the statutes,
words and phrases shall be construed according to the
commonly approved usage of the language; and techni-
cal words and phrases, and such as have acquired a
peculiar and appropriate meaning in the law, shall be
construed and understood accordingly. . . . If a stat-
ute or regulation does not sufficiently define a term, it
is appropriate to look to the common understanding
of the term as expressed in a dictionary.’’ (Citations
omitted; footnote omitted; internal quotation marks
omitted.) Princess Q. H. v. Robert H., 150 Conn. App.
105, 111–13, 89 A.3d 896 (2014).
  We begin our analysis with the language of § 46b-15
(a), which governs this case. It provides in relevant
part: ‘‘Any family or household member, as defined in
section 46b-38a, who is the victim of domestic violence,
as defined in section 46b-1, by another family or house-
hold member may make an application to the Superior
Court for relief under this section. . . .’’ General Stat-
utes (Rev. to 2021) § 46b-15 (a), as amended by Public
Acts 2021, No. 21-78, § 2. General Statutes (Rev. to 2021)
§ 46b-1 (b), as amended by Public Acts 2021, No. 21-
78, § 1, defines ‘‘domestic violence’’ in relevant part as:
‘‘(1) A continuous threat of present physical pain or
physical injury against a family or household member,
as defined in section 46b-38a; (2) stalking, including,
but not limited to, stalking as described in section 53a-
181d, of such family or household member; (3) a pattern
of threatening, including, but not limited to, a pattern
of threatening as described in section 53a-62, of such
family or household member or a third party that intimi-
dates such family or household member; or (4) coercive
control of such family or household member, which is
a pattern of behavior that in purpose or effect unreason-
ably interferes with a person’s free will and personal
liberty. . . .’’5 Section 46b-38a (2) defines a ‘‘[f]amily
or household member’’ to include, among other catego-
ries of persons, ‘‘persons in, or who have recently been
in, a dating relationship.’’
  Because the word ‘‘recently’’ is not defined in § 46b-
38a (2), we begin by looking to the dictionary definition
of the word ‘‘recently’’ in order to understand its ordi-
nary meaning. See, e.g., Seramonte Associates, LLC v.
Hamden, 345 Conn. 76, 84, 282 A.3d 1253 (2022); see
also General Statutes § 1-1 (a) (‘‘[i]n the construction
of the statutes, words and phrases shall be construed
according to the commonly approved usage of the lan-
guage; and technical words and phrases, and such as
have acquired a peculiar and appropriate meaning in the
law, shall be construed and understood accordingly’’).
   We look to definitions contemporaneous with the
statute’s amendment in 1999, which added subsection
(2) (F). See Public Acts 1999, No. 99-186. Dictionaries
consistently have defined the relevant term from at least
1985 through 2014. ‘‘[R]ecently’’ is defined as ‘‘during
a recent period of time,’’ and ‘‘recent’’ is defined as ‘‘of
or relating to a time not long past’’ and ‘‘having lately
come into existence.’’ Webster’s Ninth New Collegiate
Dictionary (1985) p. 982; see also Merriam-Webster’s
Collegiate Dictionary (11th Ed. 2014) p. 1038 (providing
same definitions).6 Ballentine’s Law Dictionary concor-
dantly defines ‘‘recently’’ as ‘‘[l]ately’’ and ‘‘recent’’ as
‘‘[n]ew or fairly new,’’ ‘‘[c]haracterizing the period of
time immediately preceding the present moment.’’ Bal-
lentine’s Law Dictionary (3d Ed. 1969) p. 1065. We inter-
pret the statute in conformity with these commonly
approved definitions, and we are satisfied that the plain
meaning of the statute does not yield an unworkable
or absurd result.7 See Princess Q. H. v. Robert H., supra,
150 Conn. App. 115.
   In so construing the statute, we are mindful that the
legislature added the limiting term ‘‘recently,’’ expressly
specifying that, in the context of former dating partners,
the protections of § 46b-15 extend only to ‘‘persons
. . . who have recently been in, a dating relationship.’’
(Emphasis added.) General Statutes § 46b-38a (2) (F).
Had the legislature intended to extend the reach of
§ 46b-15 to parties who had been in a dating relationship
at any time, it would have used that broader language.8
See Perry v. Perry, 312 Conn. 600, 624, 95 A.3d 500
(2014) (noting ‘‘well settled principle of statutory con-
struction that the legislature knows how to convey its
intent expressly . . . or to use broader or limiting
terms when it chooses to do so’’ (citation omitted; inter-
nal quotation marks omitted)).
   In accordance with § 1-2z, we continue our analysis
by looking to the relationship of the statute to other
statutes. ‘‘There are a number of statutory provisions
granting the court the authority to issue protective or
restraining orders. See, e.g., General Statutes § 46b-15
(family violence restraining orders); General Statutes
§ 46b-16a (civil protection orders); General Statutes
§ 46b-38c (family violence protective orders); General
Statutes § 53a-40e (standing criminal protective
orders);9 General Statutes § 54-1k (criminal protective
orders); General Statutes § 54-82q (temporary
restraining order regarding witnesses); General Stat-
utes § 54-82r (protective orders for witnesses). Each
provision contains its own set of specific requirements
and procedures.’’ (Footnote added.) S. A. v. D. G., 198
Conn. App. 170, 186, 232 A.3d 1110 (2020).
   As the plaintiff recognizes in her brief, with respect
to the categories of relationships set forth in § 46b-38a,
only the former dating partner category contains a time
limitation. The definition of ‘‘[f]amily or household
member’’ includes ‘‘any of the following persons,
regardless of the age of such person: (A) Spouses or
former spouses; (B) parents or their children; (C) per-
sons related by blood or marriage; (D) persons other
than those persons described in subparagraph (C) of
this subdivision presently residing together or who have
resided together; (E) persons who have a child in com-
mon regardless of whether they are or have been mar-
ried or have lived together at any time; and (F) persons
in, or who have recently been in, a dating relationship.’’
General Statutes § 46b-38a (2). We cannot ignore the
legislature’s addition of the limiting word ‘‘recently’’
in the context of persons who have been in a dating
relationship, when the legislature did not include such
a limitation on the remaining categories of relation-
ships. See Lopa v. Brinker International, Inc., 296
Conn. 426, 433, 994 A.2d 1265 (2010) (‘‘[b]ecause [e]very
word and phrase [of a statute] is presumed to have
meaning . . . [a statute] must be construed, if possible,
such that no clause, sentence or word shall be superflu-
ous, void or insignificant’’ (internal quotation marks
omitted)).
  We next turn to a consideration of whether the court
properly determined that the plaintiff did not fall within
the definition of ‘‘[f]amily or household member’’
because the parties were not ‘‘persons . . . who have
recently been in, a dating relationship.’’ General Stat-
utes § 46b-38a (2) (F). The plaintiff argues that ‘‘the
connection between the parties as recent ex-boyfriend/
girlfriend remains intact given the factual context and
the ongoing actions of the defendant arising out of that
relationship, not to mention their continuing proximity
in the same high school. The underlying emotions which
drive domestic violence remain in play unabated, with
the parties still in the same high school and overlapping
social circles.’’ The plaintiff maintains that the COVID-
19 pandemic ‘‘create[d] an artificial social buffer’’ dur-
ing much of the intervening time, and states that the
‘‘resumption of in-school activity gave a renewed oppor-
tunity for the defendant to continue his pattern of inap-
propriate conduct which relates back to the dating rela-
tionship . . . .’’ The defendant contends that, ‘‘[w]hen
looking at the issue of whether a dating relationship
was ‘recent’ in this case, the trial court was well within
[its] discretion to find that a dating relationship which
occurred two years prior to the filing of the application
was not ‘recent.’ ’’
   Before making its determination, the court held a full
evidentiary hearing on the application, during which
both parties testified and had the opportunity to proffer
evidence. Considering all of the evidence before it, the
court found that the parties last had dated ‘‘for a short
period in 2019’’ when the parties, now seniors, were
sophomores, and that such dating had ceased almost
‘‘two years prior to the filing of the application . . . .’’
The plaintiff does not contest the trial court’s findings,
which are supported by the testimony of the plaintiff
that the parties last had dated for ‘‘[a] month’’ in 2019,
when the parties were sophomores in high school. In
conducting this fact sensitive inquiry, the court appro-
priately considered that the relationship, the duration
of which the court described as ‘‘short,’’ had ended
almost two years prior to the filing of the application.10
The plaintiff has not directed our attention to any fac-
tual findings of the court or any evidence in the record
that would suggest that the court could not have reason-
ably concluded as it did based on the facts presented.11
See Princess Q. H. v. Robert H., supra, 150 Conn. App.
111. Accordingly, we conclude that the court did not
abuse its discretion in determining that the month long,
two year old relationship was not recent.
   The plaintiff raises, among other concerns,12 potential
uncertainty an applicant may face in determining which
type of protective or restraining order the applicant
should seek. Specifically, she notes that § 46b-16a
authorizes the court to grant a civil protective order, and
that statute does not contain a relationship requirement.
Section 46b-16a (a) does specify, however, that relief
under that section is only available to a plaintiff who
‘‘does not qualify to seek relief under section 46b-15.’’13
The plaintiff questions: ‘‘If an applicant has previously
dated the respondent, how is the applicant to know
whether that relationship is recent or not? If the appli-
cant were to file pursuant to [§] 46b-16a, if the relation-
ship were considered recent it could very well disqualify
the applicant from relief under [§] 46b-16a.’’ She addi-
tionally raises a concern that, in the case of a former
dating partner continuing a pattern of conduct over a
period of years, the plaintiff ‘‘should not be penalized
[for trying] other alternatives’’ before seeking a
restraining order.
   The plaintiff asserts these and other considerations;
see footnote 12 of this opinion; under the guise of
‘‘absurd results’’ illustrated by a determination like that
made in this case that a period of almost two years was
not recent. We disagree that the concerns identified
by the plaintiff demonstrate ‘‘absurd or unworkable’’
results, and we instead view the plaintiff’s arguments
as more appropriately constituting the considerations
of broader public policy that typically follow a determi-
nation of textual ambiguity. The argument that a better
public policy, in the plaintiff’s view, exists does not
mean that the plain and unambiguous language of the
statute yields absurd results. ‘‘[I]t is the legislature, and
not [our courts], that is responsible for formulating and
implementing public policy. . . . The legislature
speaks on matters of public policy through legislative
enactments and through the promulgation of regula-
tions by state agencies as authorized by statute. . . .
When there is no ambiguity in the legislative command-
ment, this court cannot, in the interest of public policy,
engraft amendments onto the statutory language.’’
(Citations omitted; internal quotation marks omitted.)
Hasychak v. Zoning Board of Appeals, 296 Conn. 434,
441 n.8, 994 A.2d 1270 (2010); see also Seramonte Asso-
ciates, LLC v. Hamden, supra, 345 Conn. 91 n.11 (noting
that ‘‘the question of whether the plaintiff’s reading of
the relevant statutory text ‘yield[s] absurd or unwork-
able results’ is analytically distinct from the examina-
tion of extratextual sources, such as expressions of
legislative intent and considerations of broader public
policy, that typically follows a determination of textual
ambiguity’’).
   Last, we note that the trial court’s determination that
the plaintiff did not fall within the definition of ‘‘[f]amily
or household member’’ as set forth in § 46b-38a (2),
did not implicate the subject matter jurisdiction of the
court. Accordingly, the trial court should have denied
rather than dismissed the application.14 See Board of
Education v. Commission on Human Rights & Oppor-
tunities, 344 Conn. 603, 633, 280 A.3d 424 (2022) (‘‘Once
it is determined that a tribunal has authority or compe-
tence to decide the class of cases to which the action
belongs, the issue of subject matter jurisdiction is
resolved in favor of entertaining the action. . . . [T]he
question of whether the action belongs to the class
of cases that the tribunal has authority to decide is
[s]eparate and distinct from . . . the question of
whether a [tribunal] . . . properly exercises its statu-
tory authority to act.’’ (Citation omitted; internal quota-
tion marks omitted.)); see also State v. Clark, 137 Conn.
App. 203, 215, 48 A.3d 135 (2012) (holding that trial
court lacked statutory authority, under § 53a-40e, to
issue standing criminal restraining order where victim
and defendant were not family or household members
with one another), aff’d, 314 Conn. 511, 103 A.3d 507
(2014).
  The form of the judgment is improper, the judgment
dismissing the plaintiff’s application is reversed and the
case is remanded with direction to render judgment
denying the plaintiff’s application.
   In this opinion the other judges concurred.
   * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018), as
amended by the Violence Against Women Act Reauthorization Act of 2022,
Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify any person
protected or sought to be protected under a protection order, protective
order, or a restraining order that was issued or applied for, or others through
whom that party’s identity may be ascertained.
   1
     In the interest of simplicity, we refer to N. R. as the plaintiff in this opinion.
   2
     All references herein to § 46b-15 are to the 2021 revision as amended.
   3
     The plaintiff raises a second claim on appeal that the court applied
incorrect legal standards when, after dismissing the plaintiff’s application,
the court additionally stated on the record that the credible evidence pre-
sented ‘‘did not give rise to granting a restraining order.’’ Because we con-
clude that the court properly determined that the plaintiff was not eligible
for relief, in that she did not fall within the definition of ‘‘[f]amily or household
member’’ as set forth in § 46b-38a (2), we decline to address the plaintiff’s
second claim.
   4
     The proper remedy, in the event this court were to agree with the
plaintiff’s claim on appeal, would be to remand the case for a new hearing
on the plaintiff’s application, not, as the plaintiff requests, a direction for
the trial court to ‘‘render judgment for the plaintiff and reinstate the
restraining order against the defendant which was originally entered on an
ex parte basis.’’
   5
     ‘‘ ‘Coercive control’ includes, but is not limited to, unreasonably engaging
in any of the following:
   ‘‘(A) Isolating the family or household member from friends, relatives or
other sources of support;
   ‘‘(B) Depriving the family or household member of basic necessities;
   ‘‘(C) Controlling, regulating or monitoring the family or household mem-
ber’s movements, communications, daily behavior, finances, economic
resources or access to services;
   ‘‘(D) Compelling the family or household member by force, threat or
intimidation, including, but not limited to, threats based on actual or sus-
pected immigration status, to (i) engage in conduct from which such family
or household member has a right to abstain, or (ii) abstain from conduct
that such family or household member has a right to pursue;
   ‘‘(E) Committing or threatening to commit cruelty to animals that intimi-
dates the family or household member; or
   ‘‘(F) Forced sex acts, or threats of a sexual nature, including, but not
limited to, threatened acts of sexual conduct, threats based on a person’s
sexuality or threats to release sexual images.’’ General Statutes (Rev. to
2021) § 46b-1 (b), as amended by Public Acts 2021, No. 21-78, § 1.
   6
     The plaintiff sets forth these same definitions in her appellate brief and
does not propose any alternative definitions.
   7
     The plaintiff argues that the term ‘‘recently’’ is ambiguous and, thus, this
court should review the legislative history of the statute to ascertain its
meaning. Because we conclude that the text of the statute is unambiguous,
we do not consider the legislative history. See Mandable v. Planning &
Zoning Commission, 173 Conn. App. 256, 263 n.8, 163 A.3d 69 (2017).
   8
     In arguing that the term recently ‘‘extends to a period well in excess of
two years,’’ the plaintiff cites a decision of our Supreme Court in which the
court described cases as having been ‘‘recently’’ decided. We disagree that
the court’s reference to cases as having been ‘‘recently’’ decided is persuasive
evidence of the meaning of the word ‘‘recently’’ in the context of a dating
relationship.
   9
     Notably, § 53a-40e incorporates the same definition of family or house-
hold member as § 46b-15. Section 53a-40e authorizes the court to issue a
standing criminal protective order following a defendant’s conviction of
certain crimes against a family or household member.
   10
      The plaintiff points to certain remarks that the trial court made while
issuing evidentiary rulings during the hearing and argues that ‘‘[t]he record
demonstrates that the trial court was conflating an improper imminence
requirement with the time period for dating, so that by doing so it resulted
in the trial judge [applying] too narrow and strict a consideration of what
‘recently’ meant in this context.’’ The plaintiff refers to the following colloquy
between the court, her counsel, Attorney Alexander Cuda, and the defen-
dant’s counsel, Attorney Philip Russell, which concerned an incident that
occurred on the school bus in 2019, in support of her argument:
   ‘‘[The Defendant’s Counsel]: I’m going to object at this point, we’re talking
about an infraction that might [have] occurred in 2019 on a hearing involving
imminent threat or stalking.
   ‘‘The Court: So, Attorney Cuda.
   ‘‘[The Plaintiff’s Counsel]: Your Honor, this, this is not just involv[ing]
imminent threat, and in fact, stalking has a very broad definition in terms
of a pattern of incidents that can include, you know, going back years,
including, you know, more recent incidents. In terms of issues of coercive
control, you know, there is a very broad set of circumstances that the court
can consider, indeed, and there is not, for either stalking or coercive control
issues, the imminence requirement that Attorney Russell is trying to, to add
to this.
   ‘‘The Court: Well, under either scenario, there still needs to be a risk
associated with that. There needs to be something for the court to determine
that someone’s safety is at risk, that there’s a need to enter a restraining
order against an individual. So, I disagree with your assessment that coercive
control or, or stalking doesn’t need to also present an imminent risk to the
moving party.’’
   In considering the plaintiff’s argument, we first note that she does not
claim on appeal any error in the evidentiary rulings made by the trial court.
Rather, she argues that the court ‘‘applied an incorrect standard of ‘immi-
nence,’ ’’ which, she contends, ‘‘improperly influenced the trial court’s deter-
mination of what ‘recently’ means.’’
   We disagree that the trial court’s remarks regarding ‘‘imminence’’ impacted
the trial court’s determination as to the recency of the dating relationship.
Viewing the record as a whole, it is clear the trial court determined that
the plaintiff was not a ‘‘[f]amily or household member’’ because the parties
were not ‘‘persons . . . who have recently been in, a dating relationship.’’
General Statutes § 46b-38a (2) (F). We are not persuaded by the plaintiff’s
arguments that the court’s determination on that issue was related to, or
affected by, any remarks regarding the evidence required to support issuance
of a restraining order.
   11
      See S. B-R. v. J. D., 208 Conn. App. 342, 351, 266 A.3d 148 (2021) (court
abused its discretion in issuing order of civil protection where court could
not reasonably find that continuing conduct element of § 46b-16a was
proven); C. A. v. G. L., 201 Conn. App. 734, 746, 243 A.3d 807 (2020) (court
did not abuse its discretion in deciding that defendant had stalked plaintiff).
   12
      Those other concerns are as follows. The plaintiff contends that ‘‘[i]t is
inconsistent for a self-represented party to be granted an ex parte restraining
order in this case, noting her prior dating relationship, and then be denied
a restraining order after a hearing which finds that there was an insufficient
dating relationship for application of the statute.’’ She further contends that
application of the recent requirement is unfair to teenage victims of domestic
violence, who are less likely to fall within the remaining relationship catego-
ries set forth in § 46b-38a, because they are far less likely to be married,
living with a partner, or having children. Last, she contends that ‘‘[t]he only
way an applicant would know for sure that the relationship is ‘recent’ enough
is to stay in the relationship as close as possible to applying for the restraining
order, because if they dump their abuser and wait then it may not be recent
enough for the court.’’
   13
      General Statutes § 46b-16a (a) provides in relevant part: ‘‘Any person
who has been the victim of sexual abuse, sexual assault or stalking may
make an application to the Superior Court for relief under this section,
provided such person has not obtained any other court order of protection
arising out of such abuse, assault or stalking and does not qualify to seek
relief under section 46b-15. . . .’’
   14
      In her principal brief before this court, the plaintiff states that ‘‘[t]he
trial court also erroneously issued an order of dismissal pursuant to Practice
Book § 14-3, ‘Dismissal for Lack of Diligence’ . . . .’’ Our review of the case
detail reveals that the judgment of dismissal notice stated incorrectly that
the court dismissed the action for ‘‘failure to prosecute said action with
reasonable diligence, (P.B. 14-3).’’ Because we determine that the form of
the judgment was improper and remand with direction to render judgment
denying the application, we need not discuss this apparent clerical error fur-
ther.